Citation Nr: 1115168	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-24 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), also described as sleep disturbance.

2. Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1992 to August 1997.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, inter alia, denied service connection for bilateral hearing loss, a skin disorder, trouble sleeping, and headaches.  The Veteran filed a notice of disagreement with respect to these issues.  Service connection was granted for right ear hearing loss in June 2008 and for the skin condition in December 2003.  The Veteran did not perfect an appeal for left ear hearing loss.  Accordingly, these issues are not currently before the Board.  The claim was previously before the Board in February 2010, and was remanded for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Another remand is required in this case.  The Veteran is seeking service connection for sleep disturbance, characterized as a mood disorder, and for a headache disability.  In a February 2011 statement, he informed VA that he had recently been diagnosed as having PTSD rather than a mood disorder.  VA outpatient treatment records confirm that PTSD, major depression, and generalized anxiety disorder were assessed in January 2011.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Thus the Board has characterized the claim as noted on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  Under a recent amendment to 38 C.F.R. § 3.304, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3). 

For VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. §§ 3.304(f), 4.125(a).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  Whether a particular stressor is sufficient to trigger PTSD in a given individual is a medical question.  

Pursuant to the Board's prior remand instructions, the Veteran was afforded a VA psychiatric examination in June 2010, in which the only Axis I diagnosis was primary insomnia.  The examiner opined that the condition is not related to the Veteran's service; however, he did not provide any rationale for this conclusion.  A medical opinion that contains only data and conclusions is accorded no weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the examination is inadequate, and a remand is required to afford the Veteran another VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Furthermore, the examiner was instructed to determine only whether the Veteran's claimed sleep disorder and headaches were related to service.  During the examination, the Veteran reported that he was stationed in Bosnia in 1996, at which time he was always "hypervigilant for fear he could be killed."  The Veteran's Form DD214 establishes that he served in Bosnia from January to October 1996.  However, the examiner did not address the Veteran's claimed in-service stressor nor conduct any psychological testing to determine whether PTSD or another psychiatric disorder is present.  On remand, a complete psychological examination should be conducted and, if PTSD is diagnosed, the Veteran's claimed in-service stressors must be discussed. 

Finally, the RO should ensure that the Veteran is provided complete and accurate notice of the information and evidence that is necessary to substantiate the claims as they are currently characterized.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to identify any additional stressful events to which he was exposed in service.  The Veteran should provide as much detailed information as possible including the dates to within 60 days, places, names of people involved, and detailed descriptions of events.  

2. Any identified stressors should be forwarded to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  Thereafter, the AMC/RO must make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to a stressor or stressors in service.  In reaching this determination, the AMC/RO should address any credibility questions raised by the record.

3. After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric condition.  The claims file must be made available to the examiner for review in connection with the examination.  The AMC/RO must specify for the examiner any stressors that it has determined are established by the record, in addition to the Veteran's report of his hypervigilance and fear of being killed in Bosnia.  The examiner must be instructed that only those events verified by the RO/AMC may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  Based on the examination and review of the record, the examiner must provide the following:

a. If PTSD is diagnosed, the examiner should specify (1) whether each alleged in-service stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.

b. If the examination results in a psychiatric diagnosis other than PTSD, provide an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that the disorder began in or was caused by the Veteran's service.  

c. Regarding the Veteran's sleep disturbance and headaches, the examiner should opine as to whether the claimed conditions are symptoms of another psychiatric disorder or constitute distinct disabilities.  If they are distinct disabilities, the examiner should state whether is at least as likely as not that either condition had its onset during or is otherwise related to any incident of service.

A rationale for each opinion should be set forth in the report provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

4. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



